                                                                  Plaintiffs' Exhibit 7
        Case 1:20-cv-01624-SCJ Document 30-7 Filed 04/26/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LISA WALTERS, et al.,                        )
     Plaintiffs,                             )
vs.                                          )
BRIAN KEMP, et al.,                          )
     Defendants.                             )        Case No. 1:20-CV-1624-SCJ


                  DECLARATION OF JOHN MONROE
John Monroe on oath states as follows:

  1.    I am at least 18 years of age and otherwise competent to make this

       declaration.

  2. I am one of the attorneys for the Plaintiffs in this case.

  3. On April 15, 2020, I called the UPS Store # 4448 in Atlanta, Georgia.

  4. That store serves as a Georgia Applicant Processing Service (“GAPS”)

       fingerprint capture locations authorized by the Georgia Bureau of

       Investigation     (“GBI”),       as       described   on    GBI’s   web    site   at

       https://gbi.georgia.gov/georgia-applicant-processing-service.

  5. I picked that store at random from the list of GAPS locations found at

       https://www.aps.gemalto.com/ga/GA_regions_html/reg_3.htm.

  6. I inquired if the store were doing fingerprinting during the COVID-19

       emergency.




                                                  1
                                                          Plaintiffs' Exhibit 7
       Case 1:20-cv-01624-SCJ Document 30-7 Filed 04/26/20 Page 2 of 2




   7. The store told me that it was, and it was doing so on a “touchless” basis by

      having the applicant operate the machine himself or herself with oral

      instructions from store employees from across the room.

I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge.

                                       /s/ John R. Monroe
                                       John R. Monroe
                                       John Monroe Law, P.C.
                                       156 Robert Jones Road
                                       Dawsonville, GA 30534
                                       678-362-7650
                                       jrm@johnmonroelaw.com
                                       State Bar No. 516193




                                         2
